DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140269977) in the view of Tang (US 20120146817).
Regarding claim 1: Yang teaches a system for reducing degradation of Wi-Fi signals for computers (Figs. 2-3 and paragraph [0020-0023, 0035-0038]), the system comprising: a first antenna of a Wi-Fi module disposed within a first region of the computer; and a second antenna of the Wi-Fi module disposed within a second region of the computer; wherein the regions are separated by a distance such that the first antenna and the second antenna are not subjected to degradation of the Wi-Fi signal at the same time due to a user's hands blocking the Wi-Fi signal (Figs. 2-3 and paragraphs [0020-0038] teach a first antenna 124a of a wi-fi module disposed within a first region of the computer 200, a second antenna 124b disposed in the second region of the computer 200, wherein the regions are separated by a distance such that both antennas are not subject to degradation of the wireless signal at the same time due to a user’s hand blocking the signals if user is holding the device in portrait mode or landscape mode).
As disclosed above, Yang teaches user’s hand can degrade the wireless signals while holding the device, and it’s known in the art that tablet computer to have virtual keyboard that a user can use to type while holding the device, which will cause at least one of the user’s hand to be on or above the antenna while holding the device in portrait or landscape mode. 
Yang does not explicitly disclose user’s hand on or above antenna when typing.
However, Tang teaches user’s hand on or above antenna when typing (Figs. 3 & 5 and paragraph [0038 & 0046] teach multiple antenna’s disposed within a keyboard and user’s hand will be on or above the antenna when typing). It would have been obvious for a person skilled in the art, at the time of the invention, to modify Yang’s invention by including above teachings of Tang, by placing antenna’s either at location below the virtual keyboard or incorporating a physical keyboard and having antenna’s below the keyboard. It is merely a matter of design choice to place the antennas at any desired location while achieving similar results. Further, Yang in Fig. 1 and paragraph [0017] disclose device could be a tablet computer or a laptop computer which is known to include a physical keyboard. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Combination of Yang and Tang teach wherein the second region is associated with a location on a keyboard of the computer where the user's right hand is placed when typing characters (Tang in Figs. 3 & 5 and paragraph [0032, 0038] teach multiple antenna’s disposed within a keyboard and user’s hand will be on or above the antenna when typing, and Tang further discloses that antenna can be placed under any desired key and there are only finite places on a keyboard to place the antenna and it is merely a matter of design choice to place on a location where the user’s right hand is placed when typing). See claim 1 rejection for combination reasoning of Yang and Tang, same rationale applies here.

Regarding claims 3 & 9: Combination of Yang and Tang teach wherein the second region is associated with a right-shift key and an enter key of the keyboard of the computer when the keyboard has an American National Standards Institute (ANSI) keyboard layout (Tang in Figs. 3 & 5 and paragraph [0032, 0038] teach multiple antenna’s disposed within a keyboard and user’s hand will be on or above the antenna when typing, and Tang further discloses that antenna can be placed under any desired key and there are only finite places on a keyboard to place the antenna and it is merely a matter of design choice to place on a region that is associated with a right-shift key and an enter key of the keyboard). See claim 1 rejection for combination reasoning of Yang and Tang, same rationale applies here.

Regarding claim 4: Combination of Yang and Tang teach wherein the first region is associated with a numeric keypad of a keyboard (Tang in Figs. 3 & 5 and paragraph [0032, 0038] teach multiple antenna’s disposed within a keyboard and user’s hand will be on or above the antenna when typing, and Tang further discloses that antenna can be placed under any desired key and there are only finite places on a keyboard to place the antenna and it is merely a matter of design choice to place on a region that is associated with a numeric keypad of a keyboard). See claim 1 rejection for combination reasoning of Yang and Tang, same rationale applies here.

Regarding claims 5 & 10: Combination of Yang and Tang teach wherein the first region is associated with a plus key and an enter key of the numeric keypad (Tang in Figs. 3 & 5 and paragraph [0032, 0038] teach multiple antenna’s disposed within a keyboard and user’s hand will be on or above the antenna when typing, and Tang further discloses that antenna can be placed under any desired key and there are only finite places on a keyboard to place the antenna and it is merely a matter of design choice to place on a region that is associated with a plus key and an enter key of the numeric keypad). See claim 1 rejection for combination reasoning of Yang and Tang, same rationale applies here.

Regarding claim 6: Yang teaches a system for reducing degradation of Wi-Fi signals for computers (Figs. 2-3 and paragraph [0020-0023, 0035-0038]), the system comprising: a first antenna of a Wi-Fi module disposed within a first region of a computer; and a second antenna of the Wi-Fi module disposed within a second region of the computer; wherein the regions of the computer where the antennas are disposed are based on a layout of the computer such that a user's hands do not interfere with the Wi-Fi signal for the first antenna and the second antenna at the same (Figs. 2-3 and paragraphs [0020-0038] teach a first antenna 124a of a wi-fi module disposed within a first region of the computer 200, a second antenna 124b disposed in the second region of the computer 200, wherein the regions are separated by a distance such that both antennas are not subject to degradation of the wireless signal at the same time due to a user’s hand blocking the signals if user is holding the device in portrait mode or landscape mode).
As disclosed above, Yang teaches user’s hand can degrade the wireless signals while holding the device, and it’s known in the art that tablet computer to have virtual keyboard that a user can use to type while holding the device, which will cause at least one of the user’s hand to be on or above the antenna while holding the device in portrait or landscape mode. 
Yang does not explicitly disclose antennas’ are located in a keyboard regions and user’s hand on or above antenna when typing.
 (Figs. 3 & 5 and paragraph [0038 & 0046] teach multiple antenna’s disposed within a keyboard and user’s hand will be on or above the antenna when typing). It would have been obvious for a person skilled in the art, at the time of the invention, to modify Yang’s invention by including above teachings of Tang, by placing antenna’s either at location below the virtual keyboard or incorporating a physical keyboard and having antenna’s below the keyboard. It is merely a matter of design choice to place the antennas at any desired location while achieving similar results. Further, Yang in Fig. 1 and paragraph [0017] disclose device could be a tablet computer or a laptop computer which is known to include a physical keyboard. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 7: Combination of Yang and Tang teach wherein the antennas are disposed between a rubber dome positioned under the keys of the keyboard and a metal sheet (Tang in Figs. 3-5 and paragraph [0032, 0039] teach wherein the antennas are disposed between a rubber/elastic dome positioned under the keys of the keyboard and a metal sheet of the key). See claim 6 rejection for combination reasoning of Yang and Tang, same rationale applies here.

Regarding claim 8: Combination of Yang and Tang teach wherein keys of the keyboard associated with the regions where the antennas are disposed are sized to accommodate the antennas (Tang in Figs. 3 & 5 and paragraph [0038 & 0046] teach multiple antenna’s disposed within the keyboard associated with the regions where the antennas are disposed are sized to accommodate the antennas). See claim 6 rejection for combination reasoning of Yang and Tang, same rationale applies here.


Regarding claims 11 & 12: Yang teaches wherein the first antenna is used to exchange data over a Wi-Fi network when the user's hands block the Wi- Fi signal for the second antenna, and wherein the second antenna is used to exchange data over a Wi-Fi network when the user's hands block the Wi- Fi signal for the first antenna (Figs. 2-3 and paragraph [0032-0038]).

Regarding claim 13: Yang teaches a method for reducing degradation of Wi-Fi signals for computers (Figs. 2-3 and paragraph [0020-0023, 0035-0038]), the method comprising: with a first antenna of a Wi-Fi module disposed within a first region of a the computer and a second antenna of the Wi-Fi module disposed within a second region of the computer, exchanging data over a Wi-Fi network via the antennas of the Wi-Fi module; in response to degradation of the Wi-Fi signal for the first antenna due to a user's hands, instructing a processor to exchange the data over the Wi-Fi network via the second antenna; and in response to degradation of the Wi-Fi signal for the second antenna due to the user's hands, instructing the processor to exchange the data over the Wi-Fi network via the first antenna (Figs. 2-3 and paragraphs [0020-0038] teach a first antenna 124a of a wi-fi module disposed within a first region of the computer 200, a second antenna 124b disposed in the second region of the computer 200, wherein the regions are separated by a distance such that both antennas are not subject to degradation of the wireless signal at the same time due to a user’s hand blocking the signals if user is holding the device in portrait mode or landscape mode, and switching between the first and second antennas’ based on human tissue or hand degrading the signal over either antennas’).
As disclosed above, Yang teaches user’s hand can degrade the wireless signals while holding the device, and it’s known in the art that tablet computer to have virtual keyboard that a user can use to type while holding the device, which will cause at least one of the user’s hand to be on or above the antenna while holding the device in portrait or landscape mode. 

However, Tang teaches antennas’ are located in a keyboard regions and user’s hand on or above antenna when typing (Figs. 3 & 5 and paragraph [0038 & 0046] teach multiple antenna’s disposed within a keyboard and user’s hand will be on or above the antenna when typing). It would have been obvious for a person skilled in the art, at the time of the invention, to modify Yang’s invention by including above teachings of Tang, by placing antenna’s either at location below the virtual keyboard or incorporating a physical keyboard and having antenna’s below the keyboard. It is merely a matter of design choice to place the antennas at any desired location while achieving similar results. Further, Yang in Fig. 1 and paragraph [0017] disclose device could be a tablet computer or a laptop computer which is known to include a physical keyboard. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 15: Combination of Yang and Tang teach wherein the first region is associated with a plus key and an enter key of a numeric keypad of the keyboard and the second region is associated with a right-shift key and an enter key of the keyboard (Tang in Figs. 3 & 5 and paragraph [0032, 0038] teach multiple antenna’s disposed within a keyboard and user’s hand will be on or above the antenna when typing, and Tang further discloses that antenna can be placed under any desired key and there are only finite places on a keyboard to place the antenna and it is merely a matter of design choice to place on a region that is associated with a plus key and an enter key of the numeric keypad, and a right-shift key and an enter key of the keyboard). See claim 6 rejection for combination reasoning of Yang and Tang, same rationale applies here.


s 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140269977), in the view of Tang (US 20120146817), and further in the view of Sekita (US 20060118625).
Regarding claim 14: Yang does not explicitly disclose further comprising, with the processor of the Wi-Fi module, combining data exchanged with the Wi-Fi network via the first antenna with data exchanged with the Wi-Fi network via the second antenna.
However, Sekita teaches the processor of the wireless module, combining data exchanged with the wireless network via the first antenna with data exchanged with the wireless network via the second antenna (Fig. 1-2 and paragraph [0034-0037, 0054]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Yang’s invention by including teachings of Sekita, because Sekita clearly discloses for improved wireless communication signals from two wireless antennas can be combined, similarly Wi-Fi or wireless signals of Yang’s can be combined for improved and/or stable communication with other device. The rationale would have been to use a known method or technique to achieve predictable results.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIT CHATLY/Primary Examiner, Art Unit 2622